Citation Nr: 1121936	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for a service-connected pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barner, Law Clerk







INTRODUCTION

The Veteran served on active duty from April 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In March 2010, the Veteran withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.  The Veteran's pilonidal cyst scar is not tender, adherent, or disfiguring, and measures 1.5 by 0.5 centimeters.

2.  The Veteran's pilonidal cyst scar has had recurrent drainage of a yellowish fluid throughout this appeal, and there is mild skin excoriation in his midline cleft. Also described as a small slit open area. 


CONCLUSION OF LAW

The criteria for an increased rating of 10 percent for a service-connected pilonidal cyst scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Code 7803 (in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In June 2006 and September 2006 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as a claim for an increased initial rating is a downstream issue from that of service connection, the appellant bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the October 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  Pertinent medical records have also been obtained from the Texas Department of Criminal Justice.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded a VA medical examination in October 2009.  In anticipation of any potential concern that the cyst was not actively draining at the time of the examination, the Board notes that the examiner reviewed the Veteran's medical history, including his complaints of the cyst draining intermittently.  As such, the Board finds that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  Although the Veteran was afforded the opportunity to testify before the Board, in March 2010 he withdrew his request to do so.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

VA treatment records documenting the Veteran's complaints of draining from his pilonidal cyst were received after the most recent March 2010 Statement of the Case, and a Supplemental Statement of the Case was not issued.  These records, however, are cumulative of previous complaints regarding draining of the Veteran's pilonidal cyst.  As such, these records were not pertinent to the underlying claim in that the information regarding the consistent drainage from the cyst was previously considered by the RO.  38 C.F.R. § 19.37.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held that, where service connection has already been established and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held that staged ratings are appropriate for an increased rating claim, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Veteran's service-connected pilonidal cyst scar is currently rated by the RO under the provisions of Diagnostic Code 7805; however, the Board finds it most closely resembles a superficial, unstable scar, which is to be evaluated under Diagnostic Code 7803.  The Board notes that, following the RO's October 2007 decision continuing a noncompensable rating, and while the Veteran's appeal was pending, 38 C.F.R. § 4.118 for rating skin disabilities was amended, effective October 23, 2008.  See 73 Fed. Reg. 54708-01, 54710 (September 23, 2008).  The most recent change was made effective only for claims filed on or after October 23, 2008, and this claim was received by VA in May 2006.  As such, the most recent changes are not for application in this instance.  In any event, the more favorable outcome for the Veteran is a rating under the old criteria for the duration of his appeal.  

Scars, on other than the head, face, or neck, that are deep or cause limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801.  Superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 square centimeters) warrant a 10 percent evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118.  Under Diagnostic Code 7803, superficial scars that are also unstable warrant a 10 percent evaluation.  38 C.F.R. § 4.118.  An unstable scar was specified as one where, for any reason, there was frequent loss of covering of skin over the scar, and a superficial scar was one not associated with underlying soft tissue damage.  Diagnostic Code 7804 provided a 10 percent evaluation was warranted for scars that were superficial and painful on examination.  Diagnostic Code 7805 provided that other scars could be rated on limitation of function of the affected area.  38 C.F.R. § 4.118.  Notes differentiated between deep and superficial scars, by explaining that deep scars are those with underlying tissue damage.  38 C.F.R. § 4.118, Notes following Diagnostic Codes 7801-7804.  

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately.  See 38 C.F.R. § 4.25. The evaluation of the same disability under various diagnoses is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding" is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptoms are duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A VA medical examiner in October 2009 reviewed the Veteran's medical history in relation to his pilonidal cyst.  The Veteran reported that he was first diagnosed as having a pilonidal cyst in 1967; it was at that time incised and drained.  He explained that the pilonidal cyst was recurrent, appearing 3 to 4 times after service, and requiring surgery on 2 more occasions.  The Veteran reported that just 6 months earlier he had been treated for his pilonidal cyst with an antibiotic.  He described the pilonidal cyst area as having a constant drainage that was a light yellowish discharge.  On review of the Veteran's service treatment records it was apparent that in April 1967 the Veteran's pilonidal cyst was incised and drained, and he was placed on Tetracycline.  In December 1967, he was treated with Erythromycin, and in April 1968 the Veteran was again treated with Tetracycline.  A review of VA treatment records showed that in December 2006 the Veteran was diagnosed as having a retrococcygeal abscess and treated with Doxycycline.  He was again treated with Doxycycline for his pilonidal cyst in January 2007, July 2008 and September 2009.  The VA examiner noted that the pilonidal cyst was intermittent.  The examiner noted that the Veteran had used systemic treatment of 100 milligrams of Doxycycline twice a day for less than a week once in the previous 12-month period.  The treatment was not immunosuppressive or a corticosteroid, and there were no side effects.  

On examination, 0 percent of exposed area was affected, and 0 percent of total body area was affected.  The skin showed a well-healed barely visible, non-disfiguring scar that measured approximately 1.5 by 0.5 centimeters on the left fold of the buttocks.  There was no tenderness, adhesion of scar tissue or sign of infection.  There was mild skin excoriation in the midline cleft.  There was no pilonidal cyst or active drainage at that time.  

A VA treatment note from December 2006 stated there was a "cyst to coccyx area-draining" and the Veteran's scar behind his lower coccyx was infected.  The impression was of retrococcygeal abscess, and the Veteran was prescribed Doxycycline.  Treatment note from January 2007 revealed the Veteran complained of a yellowish discharge oozing from his pilonidal cyst of the buttock area, and requested antibiotics.  Operation scars behind his lower coccyx were present, however, they were not at that time infected.  The Veteran was to resume Doxycycline, and referred for a surgical consult to have the area closed.  In his March 2007 surgical consult for his pilonidal cyst, the Veteran explained that he had two operations since his 1967 excision, with the most recent more than 10 years earlier.  He reported experiencing occasional seepage from his pilonidal cyst onto his undergarments, but no fever, chills or pain.  Examination of his buttock revealed a well-healed scar at the superior aspect of his midline, which was the site of a previous pilonidal cyst.  There was no erythema, fluctuance, or pain on palpation.  Inferior to this area there was an area of excoriation of the superficial skin.  When the surrounding area was pushed, there was no resulting pain or puss.  The impression was that the Veteran did not have a recurrent pilonidal cyst, but rather an area of skin excoriation in his midline cleft superiorly which could be managed with a topical antibiotic agent.  Treatment note from June 2008 revealed the operation scar behind the lower coccyx was not then infected, yet by July 2008 a pilonidal cyst was assessed and 100 milligrams of Doxycycline twice a day for 10 days was prescribed.  Treatment note from September 2009 noted that the Veteran complained that his chronic pilonidal cyst started draining during the previous couple of weeks.  The observation was of a small slit open area between the buttocks that was not at that time draining, and did not appear infected.  In November 2009, the Veteran again complained of recurrent intermittent drainage from his pilonidal cyst, with drainage during the previous several weeks.  The small slit open area between the buttocks was noted not to be draining at that time.  The Veteran was assessed as having a history of pilonidal sinus, status-post incision and drainage on several occasions, that reportedly became infected and drained intermittently.  The plan was to re-start a course of antibiotics and refer the Veteran to surgery for possible incision and drainage.  

On numerous occasions, the Veteran has asserted that his pilonidal cyst has not healed but rather drains and causes him problems.  He has described a yellowish discharge from the area, and even seepage onto his undergarments.  The Veteran is competent to report his symptoms, such as the yellowish drainage from his pilonidal cyst scar.  See Jandreau v. Nicholson, 492 F.3d 1372.  Further, the Board finds the Veteran's consistent assertions of ongoing drainage to be credible.  As such, the Veteran's reported symptomatology is found to hold probative weight.

On review of the evidence, the Board finds the Veteran's pilonidal cyst scar with drainage from the pilonidal cyst area and mild skin excoriation in his midline cleft area, most closely resembles an unstable superficial and non-disfiguring scar of the pilonidal cyst.  Accordingly, a rating of 10 percent is assignable under the criteria of Diagnostic Code 7803.  There is no higher rating available under this diagnostic code, and on the facts of this case there is no applicable diagnostic code under which a higher rating or separate compensable rating could be granted.

Consideration has also been given to assigning staged ratings; however, at no time during the period on appeal has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

In conclusion, the Board finds the evidence supports an increased rating of 10 percent and no higher for the Veteran's service connected pilonidal cyst scar.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been appropriately applied.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, who has described a recurrent yellowish discharge oozing from his service-connected pilonidal cyst scar area does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating for a service-connected pilonidal cyst scar is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


